Citation Nr: 1508575	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  09-29 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to January 23, 2002 for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had a period of active service from April 1957 to March 1961.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a January 2013 rating decision of the VA RO in Cleveland, Ohio.  In that decision, the RO awarded a TDIU, effective from January 23, 2002.  The Veteran disagreed with the effective date assigned for the award of a TDIU.  

Due to the complexity of the claim currently on appeal, a recitation of the procedural history is necessary.  By way of history, the Veteran did not appeal rating decisions of July 1996 and August 1998 which denied increased ratings for her service-connected disabilities.  In October 2007, the Veteran filed her most recent increased rating claim.  A November 2007 rating decision denied a temporary total rating based on hospital treatment in excess of 21 days.  Rating decisions in February 2008 and March 2008 denied increased rating claims.  In a May 2008 Notice of Disagreement, the Veteran disagreed with the February 2007 rating decision's denial of an increased rating, in excess of 50 percent for the psychiatric disorder and the November 2007 decision's denial of a temporary total rating.  

In a March 2010 decision, the Board denied a rating in excess of 50 percent for the service-connected psychiatric disorder.  In November 2010, the United States Court of Appeals for Veterans Claims granted a Joint Motion to remand the matter back to the Board.  

Meanwhile, the RO issued a rating decision in July 2010 which granted a temporary total evaluation  effective from August 13, 2007 because of hospitalization over 21 days; and, then assigned an increased evaluation of 70 percent effective from February 1, 2008.  The RO returned the case to the Board.  

Then, based on the Court's Order, the Board remanded the claim for a higher rating for the service-connected generalized anxiety disorder and panic disorder with agoraphobia, which was rated as 50 percent disabling prior to August 13, 2007, and rated as 70 percent disabling from February 1, 2008.  The Board also found that a TDIU claim was raised by the record as part of the increased rating claim (which had been pending since October 2007) and remanded that issue as well.  

In May 2012, the RO received a formal TDIU claim (VA Form 21-8940) from the Veteran.  In a May 2012 cover letter, the Veteran's attorney specifically noted that the TDIU application  was not a new claim for TDIU, but rather part of the Veteran's pending claim and appeal pursuant to Rice v. Shinseki at 22 Vet. App. 447 (2009).  

Then, the RO issued a January 2013 rating decision which granted entitlement to a TDIU, but curiously assigned an effective date of January 23, 2002.  Although the RO decision noted that the claim arose from the Board's September 2011 remand, the RO assigned a January 23, 2002 effective date because, "[t]he VA medical records document that from January 23, 2002 you have had episodes of confusion due to excessive worry, difficulty concentrating, and significant difficulty adapting to stressful situations that would seriously impair your ability to obtain and maintain gainful employment."  The RO found that January 23, 2002 was the date that both the schedular and factual criteria for entitlement to a TDIU were met.  

This rating decision effectively found that the criteria for the assignment of a 70 percent rating for the psychiatric disorder was January 23, 2002 even though the increased rating claim on appeal was filed in October 2007 and all prior denials of for an increased rating are final.  See January 2013 Supplemental Statement of the Case (SSOC) which assigned a schedular increased rating to 70 percent for the psychiatric disorder effective from January 23, 2002.  The Veteran filed a timely NOD to the January 2013 rating decision and this appeal ensued.  

In a June 2013 decision, the Board denied entitlement to higher schedular disability ratings for the service-connected psychiatric disorder and remanded the issue of entitlement to an earlier effective date, prior to January 23, 2002 for the assignment of a TDIU so that the Veteran could perfect an appeal as to that issue.  See Manlincon v. West 12 Vet. App. 238 (1999).  The Veteran subsequently perfected her appeal as to the issue of entitlement to an effective date prior to January 23, 2002 for the assignment of a TDIU and the case was returned to the Board.  

In a November 2013 decision, the Board denied entitlement to an effective date prior to January 23, 2002 for the assignment of a TDIU on a schedular basis, but remanded the issue of entitlement to a TDIU on an extraschedular basis prior to January 23, 2002 for referral to the Director of Compensation and Pension Services.  In a June 2014 reply, the Director of Compensation and Pension Services found that the Veteran did not warrant entitlement to a TDIU on an extraschedular basis prior to January 23, 2002.  The case has once again been returned to the Board.  Based on the decision issued below, the Board now realizes that it was unnecessary to refer and remand the issue of entitlement to a an effective date prior to January 23, 2002 for the assignment of a TDIU on an extraschedular basis.  Nonetheless, the error was harmless because the outcome remains the same regardless of the findings made by the Director of Compensation and Pension.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an October 1979 decision, the Board denied a disability rating in excess of 50 percent for the Veteran's service-connected psychiatric disorder; and, also denied a claim for a TDIU.  

2.  In an unappealed July 1996 rating decision, the RO denied entitlement to a compensable disability rating for the service-connected fibrotic disease, left breast; and, denied a disability rating in excess of 50 percent for generalized anxiety disorder and panic disorder with agoraphobia.  

3.  In an unappealed August 1998 rating decision, the RO denied entitlement to a schedular disability rating in excess of 50 percent for the service-connected generalized anxiety disorder and panic disorder with agoraphobia; and, granted a temporary total evaluation because of hospitalization over 21 days, effective from July 8, 1998 to August 31, 1998.

4.  The July 1996 and August 1998 rating decisions implicitly denied entitlement to a TDIU and these decisions have become final. 

5.  The Veteran's claim of entitlement to a TDIU arises from an increased rating claim that was received by VA on October 26, 2007. 

6.  There is no evidence of any earlier unadjudicated formal or informal claim for an increased rating and/or a TDIU prior to October 26, 2007.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 23, 2002, for the award of a TDIU on an extraschedular basis have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the award of a TDIU, on an extra schedular basis, is effective several years prior to the first legally possible date allowed pursuant to the regulations at 38 C.F.R. § 3.400, there is no legal basis to assign a TDIU prior to January 23, 2002 on an extra schedular basis.  Because the law and not the evidence is dispositive with respect to this issue, additional factual development would have no bearing on the ultimate outcome.  The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, the Veterans Claims Assistance Act of 2000 (VCAA) can have no effect on this appeal.  See Dela Cruz, supra; see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim"].

The Veteran's attorney argues that the effective date for the award of a TDIU should be prior to January 23, 2002 because the evidence of record shows that the Veteran is unemployable prior to that date and also claims that the RO should have considered a TDIU claim as part of the increased rating claims in prior final decisions.  In this regard, the RO issued a letter to the Veteran in February 2012 which notified the Veteran of the laws and regulations regarding the assignment of a TDIU, as well as the law and regulations regarding the assignment of effective dates.  

The RO and the Board also considered all of the medical evidence of record, including additional private opinions provided by the Veteran to support her claim for an earlier effective date for the assignment of a TDIU; however, as noted in more detail below, this case turns on legal entitlement under the law, and not when the Veteran actually became unemployable due to her service-connected disabilities.  Thus, the Board admits that it was error to remand the matter in 2013 for consideration by the Director of Compensation and Pension for entitlement to TDIU on an extraschedular basis prior to January 23, 2002.  

Moreover, the earlier effective date issue on appeal arises from the disagreement with the assignment of an effective date following the grant of a TDIU and increased rating to 70 percent assigned effective from the Veteran's most recent claim for increase.  Once a claim is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  All proper development has been completed. 

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014); see also Harper v. Brown, 10 Vet. App. 125 (1997). 

Thus, when addressing the effective date for an award of increased compensation, a determination must be made when a claim for increased compensation was received and when a factually ascertainable increase in disability occurred.  With respect to the first of these determinations, the Board notes that once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c) (2014).  Generally, the informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a) (2014).  A VA treatment note may constitute an informal claim for increase.  38 C.F.R. § 3.157 (2014).  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2014). 

The Court has held that the mere presence of a disability does not establish intent on the part of a veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  The Court has held, however, that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537 , 380 (1999); see also 38 U.S.C.A. § 7104(a) (West 2014); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998). 

VA regulations also provide that the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014). 

The Court has held that a claim for unemployability compensation was, in essence, an application for an increased rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The Court has also held that a TDIU was merely an alternate way to obtain a total disability rating without being rated 100 percent disabled under VA's Schedule for Rating Disabilities.  See Norris v. West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. Principi, 251 F.3d 1378 (2001).  A request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather can be part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that where a veteran files more than one claim with the RO at the same time and the RO's decision acts, favorably or unfavorably, on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  The proper remedy under such circumstances is to file a timely notice of disagreement as to the RO's failure to address that claim.  The Federal Circuit subsequently held that the "implicit denial rule" established in Deshotel applies where a RO's decision provides a veteran with reasonable notice that his claim for benefits was denied.  It was noted that whether or not the RO's decision was appealed has no bearing on the reasonableness of the notice afforded by that decision.  See Adams v. Shinseki, 568 F.3d 956, 964 (Fed. Cir. 2009).  

Additional case law issued subsequent to Deshotel must also be considered.  See e.g. Ingram v. Nicholson, 21 Vet. App. 232 (2007); Jones v. Shinseki, 619 F.3d. 1368 (2010); Cogburn v. Shinseki, 24 Vet. App. 205 (2010).

In Ingram, the Court held that "a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  The Court has identified four factors for consideration when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented." Cogburn, 24 Vet. App. 205, at 212-12.

In this case, the Veteran asserts that a TDIU claim had, in essence, been initially raised in 1996 as part of her request for an increased rating for her service-connected disabilities.  In her claim, she asserted that she does not bathe often because she feels claustrophobic in her bathroom because there are no windows.  The Veteran also reported that testing showed an increase in calcium deposits in her left breast.  The Veteran referred to VA outpatient treatment records to support her claim and those records were obtained and associated with the claims file.  These medical records show, among other things, that her valium dose was increased to help her deal with anxiety.  

Considering the evidence of record at the time of the April 1996 claim, adjudicated by a rating decision in July 1996, and subsequently deemed final, and the yet-to-be issued holding in Rice, entitlement to a TDIU was indeed raised at that time. 

The July 1996 rating decision denied entitlement to a rating in excess of 50 percent for the service-connected psychiatric disorder and denied a compensable rating for the fibrocystic disease.  The issue of entitlement to a TDIU, including the evidence addressing such, was not expressly addressed.  The Veteran was notified of the decision by correspondence dated July 1996.  She did not appeal. 

The Board finds that the RO's July 1996 rating decision is deemed to have included an adjudication and denial of the claim for entitlement to TDIU in accordance with the Federal Circuit's decision in Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006) (if the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied) and the Court's decision in Ingram v. Nicholson, 21 Vet. App. 232, 248 (2007) (where the RO assigns less than 100 percent for the service-connected disability upon which a TDIU claim is predicated, a claimant is understood to have "received general notice of the denial of [his] TDIU claim[]."). 

As the claim for TDIU is considered part of the Veteran's claim for increased compensation for her psychiatric disorder and fibrocystic disease of the left breast, under Rice, the RO's July 1996 implicit denial of the TDIU claim does constitute a final adjudication.  Significantly, in this regard, the RO noted in the rating decision that the Veteran's condition no longer warranted a rating as high as 50 percent, but was unable to lower that rate because it was protected by law.  Thus, if the RO found that the Veteran's condition had improved since the October 1979 Board decision which found that a TDIU was not warranted, then it is logical that the July 1996 decision would implicitly deny such given that the RO found the Veteran's psychiatric disorder to have improved.  

More importantly, the criteria for rating psychiatric disorders that was in effect at the time of the July 1996 rating decision specifically address employability.  Under the 1996 criteria, a 50 percent rating is warranted when the ability to establish or maintain effective or favorable relationships with people is considerably impairment; and/or by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  To warrant a 70 percent rating, the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Thus, by the RO's denial of the assignment of a rating in excess of 50 percent, the RO specifically found that the Veteran's disability did not result in severe impairment in the ability to obtain or retain employment.  This also serves as an implicit denial of a TDIU.  

In a July 1998 claim, the Veteran once again filed for an increase in disability compensation.  In August 1998, the RO issued a rating decision which granted a temporary total rating based on psychiatric hospitalization for more than 21 days, but denied an increased rating in excess of 50 percent following the termination of hospitalization.  In this case, the RO considered the claim for a TDIU but determined that the assignment of a 100 percent rating should only be temporary.  The RO found that the Veteran did not show deficiencies in most areas after her hospitalization and specifically noted that the hospitalization records showed effective interaction with staff and fellow patients.  Thus, there was an implicit denial of a claim for TDIU in its August 1998 rating decision.  Notice of this decision was provided to the Veteran in September 1998 and she did not appeal. 

The July 1996 and August 1998 rating decisions act as an implicit and final denial of the implied TDIU claims.  In its August 1998 decision, the RO granted an increased temporary total rating but specifically decreased the rating to 50 percent after hospitalization for her psychiatric disorder.  This is clearly a finding of less than a total 100 percent rating.  In Ingram, the Court held that it was reasonable for an appellant who receives a disability rating that is less than 100 percent to have received notice regarding how his disability has been rated and to have received notice and that he has the opportunity to appeal.  Ingram at 248 ("Even if [the claimant] does not have a clear understanding of TDIU, he does have a clear statement of which disability is being rated and the fact that the Secretary has declared it to be less than 100 percent disabling").  The assignment of a less than total rating for the Veteran's psychiatric disorder following hospitalization, and a noncompensable rating for the fibrocystic disease of the left breast in the August 1998 RO decision constituted a recognition of the substance of the claim for TDIU in such a way as the Veteran could deduce it had been adjudicated.  The Veteran did not perfect an appeal and the August 1998 decision is final.  

The Veteran was properly notified of her appellate rights as to the July 1996 and August 1998 rating decisions.  The Board finds that the claims of entitlement to a TDIU were implicitly denied in the July 1996 and August 1998 final rating decisions.  Deshotel, 457 F.3d 1258.  The Board finds that Veteran could deduce from the July 1996 and August 1998 rating decisions that the raised claims for a TDIU were adjudicated.  Ingram, 21 Vet. App. 232 . As a basis for these findings, that the claims were implicitly denied and that the Veteran could deduce such, the Board has considered the four factors in Cogburn, outlined above. 

The Veteran's initial TDIU claim was denied by the Board in October 1979.  This denial was issued in the same decision which found that the Veteran's service-connected psychiatric disorder did not warrant a rating in excess of 50 percent.  Thus, since the July 1996 and August 1998 decisions similarly found that a rating in excess of 50 percent was not warranted for the service-connected psychiatric disorder, and a TDIU claim is part of the increased rating claim, it logically follows that no increase in disability occurred, which would include the closely related claim of entitlement to a TDIU.  The claim is closely related to the claim for a higher rating in this case because the RO specifically indicated in the August 1998 denial that deficiencies in most areas were not shown and those areas included, inter alia, "work."  In other words, the criteria in effect at the time of the August 1998 rating decision included the effect of the Veteran's disability on her ability to work.  

Moreover, the claim for a TDIU is clearly and obviously closely related to the claim for a higher rating for the service-connected psychiatric disorder.  In fact, under Rice, the claim for TDIU is not considered a separate claim at all; rather it is part of the underlying claim for increased compensation.  Rice at 453-54.

A claimant is presumed to be seeking the maximum available benefit for a given disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Also, as noted above, a TDIU is merely an alternate way to obtain a total disability rating without being rated 100 percent disabled under the schedule.  Norris, 12 Vet. App. 413, at 420-421; Roberson, 251 F.3d 1378.  As the Veteran filed claims for increased ratings for her service-connected psychiatric disability in 1996 and 1998, she was presumed to be seeking total evaluations, 100 percent.  Her denials of 100 percent ratings thus included consideration of an alternate way to obtain such, a TDIU.  The Board thus finds that it could reasonably be inferred, by the Veteran's submission of evidence as to how her service-connected psychiatric disorder and fibrocystic left breast impacted her employability, as well as her presumed goal of being awarded a 100 percent evaluation; that TDIU claims were denied by the July 1996 and August 1998 rating decisions.  Cogburn, 24 Vet. App. 205, at 212-12.

The Board must also consider the specificity of the July 1996 and August 1998 RO adjudications.  In other words, the Board must determine whether a reasonable person could infer that the pending claim for TDIU was denied by the RO's July 1996 and August 1998 decisions.  After review of the record, the Board finds that a reasonable person would infer that a claim for TDIU was implicitly denied in these decisions based on the evidence reviewed by the RO, the specific findings regarding the appropriate disability rating for the service-connected psychiatric disorder, and the Veteran's assertions of her symptoms and the functional impairment caused by them. 

The RO addressed the relevant evidence which included an employment history and current severity of her psychiatric disorder.  As noted above, the RO considered employability in the rating criteria in effect in July 1996 with respect to that decision.  The RO also specifically found in the August 1998 decision, under an amended criteria, that the Veteran had occupational impairment due to anxiety, panic disorder and agoraphobia, which most nearly approximated reduced reliability and productivity.  While there was clearly some impairment to the Veteran's employability, the Board concluded that the service-connected psychiatric disorder and left breast disorder did not manifest severe occupational impairment and an increased rating in excess of 50 percent was not assigned.  These determinations were all based on review of the medical and lay evidence that was pertinent not just to the claim for an increased rating, but was also pertinent to determining whether the Veteran was unemployable due to his service-connected disabilities.  The Federal Circuit has determined that the implicit denial doctrine applies in such cases when VA demonstrates it has considered evidence pertinent to both the explicitly adjudicated claim and the implicitly denied claim.  See Adams v. Shinseki, 568 F.3d 963 -65 (2009) and Munro v. Shinseki 616 F.3d 1293, 1299 (2010).

The final factor the Board must consider is whether the claimant was represented at the time of the July 1996 and August 1998 decisions.  In Cogburn, the claimant was represented by organizational aides prior to his appeal to the Court and the Court observed that such representation could have affected his appeal or the prior adjudications of his claims.  Cogburn at 217. The Court in Cogburn also took specific notice of the Board's duty to sympathetically construe a veteran's claim, but that representation might be a factor in determining the degree to which a veteran's pleading is liberally construed.  Id.

At the time of the July 1996 and August 1998 RO decisions, the Veteran was represented by Disabled American Veterans (DAV).  The Court in Cogburn cited Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009) stating that representation by a veteran's organization is not equivalent to representation by a licensed attorney.  While veterans' service organizations provide invaluable assistance to claimants, they are not generally trained or licensed in the practice of law.  Id.  The Court further noted that whether the Veteran is represented by an attorney plays a role in determining the degree to which a pleading will be liberally construed in implicit denial doctrine analysis, and that whether a claimant is represented is particularly relevant to what disability was initially claimed and how any decision based on the implicit denial doctrine is interpreted.  Id.

As explained above, a review of the record and VA's actions in response to the Veteran's 1996 and 1998 claims for an increased rating suggests that all her claims and pleadings were liberally construed throughout the applicable claims period.  The Veteran's 1996 and 1998 claims for an increased rating requested increased compensation for the service-connected psychiatric condition on the basis that its manifestations, including symptoms and impairment, had increased in severity.  The RO assigned disability ratings with consideration of employability because the criteria in effect in 1996 and in 1998 specifically consider occupational impairment in the schedular criteria for rating psychiatric disorders.  While employability is not specifically addressed in the criteria for rating the fibrocystic disease of the left breast, the Veteran does not assert that she is unemployable solely as a result of this disability.  The record clearly suggests that the Veteran has always asserted unemployability in conjunction with her claims for an increased rating for the psychiatric disorder.  

Thus, the fact that the Veteran was represented by a service organization and not a private attorney at the time of the July 1996 and August 1998 rating decisions does not change the finding of implicit denial of a TDIU claim in these decisions.  As explained, the rating criteria in effect at the time of each of these rating decisions specifically addresses the psychiatric disorder's effect on industrial/occupational impairment.  As such, it is reasonable to conclude that the RO implicitly denied the closely related TDIU claims in July 1996 and August 1998.  The record therefore shows that VA liberally construed the Veteran's claims and pleadings, the Board utilized the reasonable person standard in applying the implicit denial doctrine, and the Veteran was accordingly not prejudiced by a lack of legal representation at any point relevant to the instant case.  Regarding the effect of attorney representation on how any decision has been interpreted, "the standard to be applied when analyzing the specificity of an adjudication in an implicit denial doctrine analysis is that of a reasonable person."  Cogburn at 216.  As discussed above, the Board has applied the "reasonable person" standard in concluding that the Veteran was put on notice that the RO's July 1996 and August 1998 decisions included an adjudication of the pending claim for TDIU.

On October 26, 2007, VA received the Veteran's claim for an increased rating.  In a July 2010 rating decision, the RO assigned a temporary evaluation of 100 percent effective from August 13, 2007 because of hospitalization over 21 days; and, assigned an increased evaluation of 70 percent from February 1, 2008.  In a September 2011 remand, the Board found that a claim for a TDIU was raised by the record.  In a January 14, 2013 rating decision, the RO granted entitlement to a TDIU, effective from January 23, 2002.  On the same day, the RO issued a supplemental statement of the case (SSOC) which increased the 50 percent rating to 70 percent for the service-connected psychiatric disorder effective from January 23, 2002.  

It is not clear why the RO granted an effective date of January 23, 2002 for the increased rating to 70 percent or for the effective date for the TDIU because the current claim pending on appeal only dates back to October 2007.  Perhaps the RO found that an implied claim of TDIU prior to October 2007 was never addressed; which is what the Veteran's attorney argues.  However, for the reasons set forth above, the Board finds that all actual or potential inferred claims for TDIU were implicitly denied in the rating decisions issued prior to the October 2007 claim and those decisions were not appealed.  The law as noted above provides that generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014); see also Harper v. Brown, 10 Vet. App. 125 (1997). 

As such, according to 38 C.F.R. § 3.400, the earliest possible effective date for the assignment of a TDIU on a schedular or extraschedular basis in this case would be one year prior to the date of the October 26, 2007 claim.  

The date of the Veteran's claim of entitlement to a TDIU, considering that prior decisions deemed to have implicitly denied such have also been deemed final, as discussed at length above, is October 26, 2007.  Regardless of when the Veteran's unemployability was first factually ascertainable, the RO has decided to assign an effective date of January 23, 2002, which is more than five years prior to the date of claim on which the award is based.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The RO, in its January 2013 rating decision gave the Veteran the benefit of an earlier effective date, January 23, 2002, and the Board will not disturb such.  Given that entitlement to a TDIU on a schedular and extraschedular basis was implicitly denied in July 1996 and August 1998 rating decisions, and the Veteran did not file a subsequent increased rating claim or TDIU claim until October 26, 2007, there is no basis in law to assign an effective date for TDIU on an extraschedular basis prior to January 23, 2002.  Therefore, the Veteran's appeal for an earlier effective date must be denied. 

Finally, because there is no legal basis for the assignment of an effective date prior to January 23, 2002 for the assignment of a TDIU on an extraschedular basis, there is no need to address the findings of the Director of Compensation and Pension Services.  In a case such as this one, where the law and not the evidence is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than January 23, 2002, for the award of entitlement to a TDIU on an extraschedular basis is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


